Case 1:16-cv-00905-JFB-CJB Document 534 Filed 08/29/19 Page 1 of 3 PageID #: 22077



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

  ASTELLAS PHARMA INC., ASTELLAS                      )
  IRELAND CO., LTD., and ASTELLAS                     )
  PHARMA GLOBAL DEVELOPMENT,                          )
  INC.,                                               )
                                                      )
                            Plaintiffs,               )
                                                      )
          v.                                          )       C.A. No. 16-905-JFB-CJB
                                                      )       (Consolidated)
  ACTAVIS ELIZABETH LLC, et al.,                      )
                                                      )
                            Defendants.               )
                                                      )

                    JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE

          Plaintiffs and Counterclaim-Defendants Astellas Pharma, Inc., Astellas Ireland Co., Ltd.,

  and Astellas Pharma Global Development, Inc. (collectively, “Astellas”) and Defendants and

  Counterclaim-Plaintiffs Zydus Pharmaceuticals (USA) Inc. and Cadila Healthcare Limited

  (collectively, “Zydus”; collectively with Astellas, “the Parties”), by and through their attorneys,

  hereby STIPULATE and AGREE as follows:

          1.         The Parties have reached a settlement on issues raised in this consolidated matter,

                     which includes Civil Action No. 16-cv-924, related to United States Patent Nos.

                     7,342,117, 7,982,049, 8,835,474, and RE44,872 (collectively “Patents-in-suit”).

          2.         Pursuant to a Settlement and License Agreement, the Parties respectfully request

                     the Court dismiss all claims and counterclaims between the Parties related to the

                     7,342,117, 7,982,049, 8,835,474, and RE44,872 (collectively “Patents-in-suit”) in

                     Civil Action No. 16-cv-924 without prejudice.

          3.         As required by the Medicare Prescription Drug, Improvement, and Modernization

                     Act of 2003, the Parties will submit their settlement and license agreement to the


                                                      1
  ME1 31326166v.1
Case 1:16-cv-00905-JFB-CJB Document 534 Filed 08/29/19 Page 2 of 3 PageID #: 22078



                    Federal Trade Commission Bureau of Competition (“FTC”) and the Assistant

                    Attorney General in charge of the Antitrust Division of the Department of Justice

                    (“DOJ,” and together with the FTC, the “Agencies”) as soon as practicable.

          4.        The Parties further request that the Court retain jurisdiction over this matter in the

                    event that the Agencies render the settlement and license agreement null and void

                    and either Party requests to reopen this litigation.

          5.        Each Party will bear its own costs and attorneys’ fees.




                                                       2
  ME1 31326166v.1
Case 1:16-cv-00905-JFB-CJB Document 534 Filed 08/29/19 Page 3 of 3 PageID #: 22079




  Dated: August 29, 2019

                                                  YOUNG CONAWAY STARGATT &
  McCARTER & ENGLISH, LLP                          TAYLOR, LLP

   /s/ Daniel M. Silver                            /s/ Pilar G. Kraman
  Daniel M. Silver (#4758)                        Adam W. Poff (#3990)
  Alexandra M. Joyce (#6423)                      Pilar G. Kraman (#5199)
  Renaissance Centre                              Rodney Square
  405 N. King Street, 8th Floor                   1000 North King Street
  Wilmington, DE 19801                            Wilmington, DE 19801
  (302) 984-6331                                  apoff@ycst.com
  dsilver@mccarter.com                            pkraman@ycst.com
  ajoyce@mccarter.com                             (302) 571-6600

  Of Counsel:                                     Of Counsel:

  Simon D. Roberts                                Michael J. Gaertner
  Jason A. Leonard                                David B. Abramowitz
  Arlene L. Chow                                  Carolyn A. Blessing
  Prajakta A. Sonalker                            Emily L. Savas
  Paul W. Kalish                                  Jennifer Coronel
  Lauren B. Cury                                  LOCKE LORD LLP
  Chika S. Seidel                                 11 South Wacker Drive
  Vincent Li                                      Chicago, IL 60606
  HOGAN LOVELLS US LLP
  390 Madison Avenue                              Attorneys for Defendants and Counterclaim-
  New York, NY 10017                              Plaintiffs Zydus Pharmaceuticals (USA) Inc. and
  (212) 918-3000                                  Cadila Healthcare Limited

  Attorneys for Plaintiffs and Counterclaim-
  Defendants Astellas Pharma Inc., Astellas
  Ireland Co., Ltd., and Astellas Pharma Global
  Development, Inc.



          IT IS SO ORDERED this______ day of __________, 2019.



                                             ______________________________
                                                   Judge




                                                  3
  ME1 31326166v.1
